Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 06/28/2021.  As directed by the amendment: new claims 21-25 have been added.  Thus, claims 1-25 are presently pending in this application.  
REASONS FOR ALLOWANCE
Claims 1-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: the subject matter is allowable due to the limitations “wherein the terminal end surface extends between a third plane and a fourth plane, the third plane and the fourth plane being parallel to the mid-longitudinal axis and perpendicular to the first plane and the second plane, the distance between the third plane and the fourth plane at the intersection with the second plane being less than a third of a distance between the upper surface and the lower surface in the second plane” as set forth in claims 1, 11 and 21, which has not been found anticipated by or obvious over prior art.  The closest prior art of record of Bryan (6443987) fails to disclose the distance between the third plane and the fourth plane at the intersection with the second plane being less than a third of a distance between the upper surface and the lower surface in the second plane. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774